*918Opinión concurrente del
Juez Asociado Señor Negrón García.
Al dar nuestra conformidad a la opinión del Tribunal, hemos de enfatizar que conforme a la visión doctrinaria de mayor aceptación, la acción de repetición que establece el Art. 1310 del Código Civil, 31 L.P.R.A. see. 3663, no es automática, absoluta ni ilimitada.
Su aplicación exige que el actor alegue y demuestre: (1) que el cónyuge deudor carece de bienes propios suficientes, y (2) existen y sobran bienes gananciales después de cubrir las necesidades de habitación, alimento y educación del Art. 1308 del Código Civil, 31 L.P.R.A. see. 3661. J. M. Manresa, Co-mentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. IX, pág. 770; Q. M. Scaevola, Código Civil, 2da ed., Madrid, Ed. Reus, 1967, T. XXII, págs. 548-649; J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1967, T. IV, Vol. 1, págs. 707-709; J. M. Reyes Monterreal, El Régimen Legal de Gananciales, Madrid, Ed. Gráficas Me-nor, 1962, págs. 248-249.